

114 HR 6533 IH: Protect American Democracy Act of 2016
U.S. House of Representatives
2016-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6533IN THE HOUSE OF REPRESENTATIVESDecember 20, 2016Mr. Engel (for himself, Mr. Connolly, Mr. Sherman, Mr. Meeks, Mr. Sires, Mr. Deutch, Mr. Higgins, Ms. Bass, Mr. Keating, Mr. Cicilline, Mr. Grayson, Mr. Bera, Mr. Lowenthal, Ms. Meng, Ms. Frankel of Florida, Ms. Gabbard, Mr. Castro of Texas, Ms. Kelly of Illinois, and Mr. Brendan F. Boyle of Pennsylvania) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on the Judiciary, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo expose and deter unlawful and subversive foreign interference in elections for Federal office,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Protect American Democracy Act of 2016. 2.DefinitionsIn this Act:
 (1)Admitted; alienThe terms admitted and alien have the meanings given such terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).
 (2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)in the House of Representatives—
 (i)the Committee on Foreign Affairs; (ii)the Committee on Homeland Security;
 (iii)the Committee on Financial Services; (iv)the Committee on the Judiciary; and
 (v)the Permanent Select Committee on Intelligence; and (B)in the Senate—
 (i)the Committee on Foreign Relations; (ii)the Committee on Homeland Security and Governmental Affairs;
 (iii)the Committee on Banking, Housing, and Urban Affairs; (iv)the Committee on the Judiciary; and
 (v)the Select Committee on Intelligence. (3)Financial institutionThe term financial institution has the meaning given such term in section 5312 of title 31, United States Code.
 (4)Foreign personThe term foreign person means— (A)a natural person who is not a United States person under paragraph (5)(A); or
 (B)a foreign entity or foreign government. (5)United States personThe term United States person means—
 (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
				3.Identification of foreign persons responsible for actions to unlawfully access, disrupt, influence,
			 or in any way alter information or information systems related to United
			 States political parties or elections for Federal office
 (a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a list of each foreign person that the Secretary determines—
 (1)was, at any time since January 1, 2015, involved in actions to unlawfully access, disrupt, influence, or in any way alter information or information systems related to United States political parties, candidates in elections for Federal office, or the administration of elections for Federal office; or
 (2)acted as an agent of or on behalf of such a foreign person in a matter relating to an activity described in paragraph (1).
 (b)UpdatesThe Secretary of State shall submit to the appropriate congressional committees an update of the list required under subsection (a) as new information becomes available.
			(c)Form
 (1)In generalExcept as provided in paragraph (2), the list required under subsection (a) shall be submitted in unclassified form.
 (2)ExceptionThe name of a foreign person to be included in the list required under subsection (a) may be submitted in a classified annex only if the Secretary of State—
 (A)determines that it is in the national security interests of the United States to do so; and (B)15 days prior to submitting any such name in such a classified annex, provides to the appropriate congressional committees notice of, and a justification for, including or continuing to include any such foreign person in any such classified annex despite any publicly available information indicating that such foreign person is described in paragraph (1) or (2) of such subsection.
 (3)Public availability; Nonapplicability of confidentiality requirement with respect to visa recordsThe unclassified portion of the list required under subsection (a) shall be made available to the public and published in the Federal Register, without regard to the requirements of section 222(f) of the Immigration and Nationality Act (8 U.S.C. 1202(f)) with respect to confidentiality of records pertaining to the issuance or refusal of visas or permits to enter the United States.
				4.Inadmissibility of certain aliens
 (a)Ineligibility for visasAn alien is ineligible to receive a visa to enter the United States and ineligible to be admitted to the United States if such alien is a foreign person on the list required under section 3(a).
 (b)Current visas revokedThe Secretary of State shall revoke, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), the visa or other documentation of any alien who is a foreign person on the list required under section 3(a) and who would therefore be ineligible to receive such a visa or documentation under subsection (a) of this section.
 (c)Applicability to foreign entities and foreign governmentsSubsections (a) and (b) of this section shall apply to aliens who are officials of, working or acting on behalf of, or otherwise associated with a foreign entity or foreign government that is a foreign person included on the list required under section 3(a) if such aliens are determined by the Secretary of State to have authorized or otherwise knowingly furthered the actions described in such section 3(a).
			(d)Waiver for national security interests
 (1)In generalThe Secretary of State may waive the application of subsection (a) or (b) in the case of an alien if—
 (A)the Secretary determines that such a waiver— (i)is necessary to permit the United States to comply with the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed June 26, 1947, and entered into force November 21, 1947, or other applicable international obligations of the United States; or
 (ii)is in the national security interests of the United States; and (B)prior to granting such a waiver, the Secretary provides to the appropriate congressional committees notice of, and a justification for, such waiver.
 (2)Timing for certain waiversNotification under subparagraph (B) of paragraph (1) shall be made not later than 15 days prior to granting a waiver under such paragraph if the Secretary of State grants such waiver in the national security interests of the United States in accordance with subparagraph (A)(ii) of such paragraph.
 (e)Regulatory authorityThe Secretary of State shall prescribe such regulations as are necessary to carry out this section. 5.Financial measures (a)Freezing of assets (1)In generalThe President, acting through the Secretary of the Treasury, shall exercise all powers granted by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (except that the requirements of section 202 of such Act (50 U.S.C. 1701) shall not apply) to the extent necessary to freeze and prohibit all transactions in all property and interests in property of a foreign person that is on the list required under section 3(a) of this Act if such property or interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (2)Applicability to foreign entities and foreign governmentsParagraph (1) shall apply to aliens who are officials of, working or acting on behalf of, or otherwise associated with a foreign entity or foreign government that is a foreign person included on the list required under section 3(a) if such aliens are determined by the President, acting through the Secretary of the Treasury, to have authorized or otherwise knowingly furthered the actions described in such section 3(a).
 (b)Waiver for national security interestsThe Secretary of the Treasury may waive the application of subsection (a) if the Secretary determines that such a waiver is in the national security interests of the United States. Not less than 15 days prior to granting such a waiver, the Secretary shall provide to the appropriate congressional committees notice of, and a justification for, such waiver.
			(c)Enforcement
 (1)PenaltiesA foreign person that violates, attempts to violate, conspires to violate, or causes a violation of this section or any regulation, license, or order issued to carry out this section shall be subject to the penalties specified in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of such section.
 (2)Applicability to foreign entities and foreign governmentsParagraph (1) shall apply to aliens who are officials of, working or acting on behalf of, or otherwise associated with a foreign entity or foreign government that is a foreign person included on the list required under section 3(a) if such aliens are determined by the President, acting through the Secretary of the Treasury, to have authorized or otherwise knowingly furthered the actions described in such section 3(a).
 (3)Requirements for financial institutionsNot later than 120 days after the date of the enactment of this Act, the President, acting through the Secretary of the Treasury, shall prescribe or amend regulations as needed to require each financial institution that is a United States person and has within its possession or control assets that are property or interests in property of a foreign person that is on the list required under section 3(a) if such property or interests in property are in the United States, come within the United States, or come within the possession or control of a United States person to certify to the Secretary that, to the best of the knowledge of such financial institution, such financial institution has frozen all assets within the possession or control of such financial institution that are required to be frozen pursuant to subsection (a).
 (d)Regulatory authorityThe President, acting through the Secretary of the Treasury, shall issue such regulations, licenses, and orders as are necessary to carry out this section.
			6.Reports to Congress
 (a)In generalThe Secretary of State, in consultation with the heads of other relevant Federal agencies, shall submit to the appropriate congressional committees a report on the actions taken to carry out this Act, including—
 (1)a description of each foreign person on the list required under section 3(a); (2)the dates on which such foreign persons were added to such list; and
 (3)a description of the actions described in such section that were undertaken by each such foreign person.
 (b)TimingThe Secretary of State shall submit the first report required under this section not later than one year after the date of the enactment of this Act. The Secretary shall submit subsequent reports under this section not later than 60 days after the date of each regularly scheduled general election for Federal office, beginning with the election held in 2018.
 (c)FormEach report required under subsection (a) shall be submitted in unclassified form, but may include a classified annex if such is in the national security interests of the United States. If a classified annex is included in any such report, the Secretary of State shall include in such report a specific national security justification for such classified annex.
			